Citation Nr: 0203902	
Decision Date: 04/29/02    Archive Date: 05/07/02

DOCKET NO.  01-06 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

The validity of a home loan guaranty indebtedness in the 
amount of $15,206.96, plus accrued interest thereon.


REPRESENTATION

Appellant represented by:	Mark S. Derby, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1970 to April 
1972 and from August 1976 to April 1992.

This appeal arises from a December 2000 decision of the 
Houston, Texas, Regional Office (RO) which denied the 
veteran's claim that his Department of Veterans Affairs (VA) 
home loan guaranty indebtedness had not been validly created.  
The veteran currently resides in New Hampshire.  Hence, his 
case was forwarded by the RO in Manchester, New Hampshire.

The Board of Veterans' Appeals (Board) notes that the 
veteran's attorney has submitted motions requesting various 
forms of relief.  A motion for an expedited Board Hearing or, 
in the alternative, a stay of collection activity was 
received in November 2001.  The motion was to advance the 
case on the docket was granted later that month, and at an 
April 2002 Board hearing the veteran acknowledged that 
collection of his VA indebtedness had been suspended pending 
the outcome of his appeal.  

The Board also notes that the representative has filed a 
motion for reimbursement of costs associated with the appeal.  
The Board, however, does not have original jurisdiction over 
this matter.  Accordingly, the matter is referred to the RO 
for appropriate action.  See 38 U.S.C.A. § 5904(c)(3) (West 
Supp. 2001); 38 C.F.R. § 20.609(d) (2001); Scates v. 
Principi, 282 F.3d 1362 (Fed. Cir. 2002).


REMAND

Initially, the Board acknowledges that recent changes in VA 
regulations allow the Board to conduct its own development in 
cases on appeal.  67 Fed. Reg. 3099-3106 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903, 20.1304).  
These regulations do not, however, mandate internal Board 
development, but rather leave within the Board's discretion 
the question whether any necessary development should be 
conducted by the Board or the RO.  In this case, due to the 
facts that the VA loan guaranty folder is not available, and 
that voluminous records must now be reconstructed, the Board 
concludes that this development would most efficiently be 
conducted by the RO.

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West Supp. 2001), 
introduced several fundamental changes into the VA 
adjudication process.  In particular, any efforts to secure 
pertinent records in the possession of the U. S. Government 
must continue until it is reasonably certain these records do 
not exist or further efforts would be futile.  If this 
information cannot be obtained, then VA must first notify the 
claimant that the Secretary is unable to obtain records with 
respect to the claim.  Such a notification must, (a) identify 
the specific records the Secretary is unable to obtain; (b) 
briefly explain the efforts that the Secretary made to obtain 
those records; and (c) describe any further action to be 
taken by the Secretary with respect to the claim.  Only after 
such a determination and notification to the claimant can VA 
then proceed to a determination on the merits of the claim.

In this case, the loan guaranty folder is missing.  Further, 
a review of the available materials in the claims file 
indicates that a substantial quantity of pertinent evidence 
is not available for appellate review.  As the veteran has 
alleged that he was never notified of the final foreclosure 
proceeding, or notified of the existence of any indebtedness 
on his part until 1999, the evidence contained in the loan 
guaranty folder and elsewhere within United States Government 
record keeping systems is pertinent to the claim on appeal.  
Efforts to secure that evidence must continue under the 
Veterans Claims Assistance Act of 2000.

According to Report of Contact (VA Form 119) forms dated in 
January and February 2002, the Manchester RO has made 
vigorous efforts to obtain the missing loan guaranty file.  
Reportedly, the file's last reported location was at the San 
Diego, California RO.  The Manchester RO requested the folder 
from San Diego.  Unfortunately, however, no response was 
received from that office.  On remand, the Manchester RO must 
again contact the San Diego RO and request the loan guaranty 
folder.  Such requests must continue until the San Diego RO 
provides a definitive answer as to whether this folder still 
exists and its current location.  This development and all 
responses received must be documented in the claims file.

A review of the claims file also indicates that no 
significant efforts have been made to reconstruct the loan 
guaranty file from any records kept by the mortgagee.  At his 
April 2002 Board hearing the veteran identified the mortgagee 
as "Mid-First (Bank)" of Lawton, Oklahoma and the Government 
National Mortgage Association (GNMA).  The available 
foreclosure documentation identified the mortgagees as 
Midland Mortgage Company, Oklahoma City, Oklahoma 73125; 
Midfirst Mortgage Company, and Government National Mortgage 
Association.  In cooperation with the Muskogee, Oklahoma RO, 
the Manchester RO should contact these companies and request 
legible copies of all documentation regarding the property 
and foreclosure in question and correspondence between it and 
the veteran.  

In addition, the Manchester RO should contact the VA Debt 
Management Center in St. Paul, Minnesota, and request legible 
copies of all documentation in its possession regarding 
efforts to collect the indebtedness at issue.  Further, the 
Debt Management Center should detail what steps, if any, were 
undertaken to notify the veteran of the indebtedness, and any 
steps used to collect the indebtedness between 1990 and 1999.

The Board notes that an opinion was issued by a Houston, 
Texas RO loan specialist regarding the validity of the debt 
under Oklahoma law.  Therein it was opined that VA had a 
right to collect the debt under the principle of 
indemnification and the provisions of Oklahoma law, to 
include any statute of limitation, did not bar such 
collection.  The Board notes, however,  that the provisions 
of 28 U.S.C. § 2415 possibly may bar collection for "money 
damages" by the United States Government if an action does 
not commence within six years after the right of action 
accrues.  The RO should consider the provisions of this 
statute in determining the validity of the veteran's 
indebtedness.  If an opinion from the Department's chief 
legal officer appears to be necessary the RO should take 
appropriate action to secure such an opinion.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The Manchester RO should contact the 
San Diego RO and request that they 
attempt to locate the loan guaranty file.  
All logical leads to the location of the 
file must be followed.  All attempts to 
secure this evidence, and responses, must 
be documented in the claims folder by the 
RO.  Efforts to secure records in the 
possession of the U. S. Government must 
continue until the RO is reasonably 
certain these records do not exist or 
further efforts would be futile.  If, 
after making reasonable efforts to obtain 
these letters the RO is unable to secure 
same, the RO must (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

2.  The Manchester RO, in cooperation 
with the Muskogee RO, should contact the 
Midland Mortgage Company, Oklahoma City, 
Oklahoma 73125; the Midfirst Mortgage 
Company; and the Government National 
Mortgage Association (GNMA), and request 
legible copies of all documents 
associated with the default and 
foreclosure of the property in question.  
All attempts to secure this evidence, and 
responses, must be documented in the 
claims folder by the RO.  If, after 
making reasonable efforts to obtain these 
letters the RO is unable to secure same, 
the RO must (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.

3.  The Manchester RO should contact the 
VA Debt Management Center in St. Paul, 
Minnesota, and request legible copies of 
all documentation in its possession 
regarding any attempt to collect the 
indebtedness from the veteran.  The Debt 
Management Center should detail what 
efforts were taken, if any, to collect 
this indebtedness from the veteran 
between 1990 and 1999, and offer an 
opinion concerning the application of 28 
U.S.C. § 2415 to this case.  All attempts 
to secure this evidence, and responses, 
must be documented in the claims folder 
by the RO.  Efforts to secure records in 
the possession of the U. S. Government 
must continue until the RO is reasonably 
certain these records do not exist or 
further efforts would be futile.  If, 
after making reasonable efforts to obtain 
any pertinent evidence the RO is unable 
to secure same, the RO must (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

4.  Thereafter, the RO should again 
review the veteran's claim regarding the 
validity of his VA home loan guaranty 
indebtedness.  In this regard, the RO 
should specifically determine if the 
veteran received all required 
notification of foreclosure on his home, 
and the resulting VA indebtedness.  In 
addition, the RO should address whether 
the provisions of 28 U.S.C. § 2415 are 
applicable to the current claim to 
include whether this statute bars any 
attempt to recover the alleged 
indebtedness.  If the RO finds that an 
opinion from the chief legal officer of 
the Department is necessary that action 
should be undertaken.  Thereafter, if any 
benefit sought on appeal remains denied, 
the veteran should be furnished a 
supplemental statement of the case 
(SSOC).  This SSOC must specifically 
inform the veteran of the information, 
lay evidence, or other evidence necessary 
to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  The veteran 
should then be given the opportunity to 
respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




